People v Watkins (2022 NY Slip Op 02695)





People v Watkins


2022 NY Slip Op 02695


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: LINDLEY, J.P., NEMOYER, CURRAN, WINSLOW, AND BANNISTER, JJ.


328 KA 21-00411

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJUDSON WATKINS, DEFENDANT-APPELLANT. 


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (ERIC SUN OF COUNSEL), FOR DEFENDANT-APPELLANT.
WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (KAITLYN M. GUPTILL OF COUNSEL), FOR RESPONDENT. 

	Appeal from a resentence of the Onondaga County Court (Stephen J. Dougherty, J.), rendered February 24, 2021. Defendant was resentenced upon his conviction of rape in the first degree. 
It is hereby ORDERED that the resentence so appealed from is unanimously affirmed.
Entered: April 22, 2022
Ann Dillon Flynn
Clerk of the Court